Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1- 9, 11-19, 21, 22 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.


Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.    On 2/1/21, Applicant amended the independent claim with new features.  Applicant’s Remarks address these new features.  See the new 103 with new citations and motivation to the same 103 prior art.  Also, note the following. 
Examiner notes the 1/15/21 Interview.  In regards to 103, Applicant’s remarks on independent and dependent just list the new feature and its claim clause.  Applicant does not remark on any other aspect of the prior art and the independent or dependent 
In regards to 101, dimensions are minimally described in Applicant Spec or the current claims.  How the dimensions are used is barely claimed or not claimed at all.  Also, how the display is coordinated or the display itself is not in the claim.  The steps for what is selected are described in terms of frequency but not the display step or display itself.  Hence, dimensions does not contribute to passing 101 as presently claimed.  
And, the additional elements are considered one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors.  So, these are considered generic.  Also, the coordinating is never performed on an actual display device.  That is, only the coordinating is claimed, not the actual displaying step or the display itself.  And, the details of the coordinating of the actual display are generic.  Also, the dimensions of the ad are barely used in the claim.  How dimensions are used or their relation to a display are unknown in the claim.  Also, the Spec is thin on the dimensions step and what that entails or could entail.  Hence, the 101 is still found to apply.  See the 101 below.
Examiner notes that this is a FAIP case.

Claim Objections


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving a plurality of advertisement creatives for an advertisement campaign, wherein: each respective advertisement creative of the plurality of advertisement creatives is for display within a respective impression slot of respective webpages displayed to online users, wherein: each of the plurality of advertisement creatives has a respective first set of dimensions for display on the respective webpages; and the respective impression slot has the respective first set of dimensions for display on the respective webpages; training a machine learning algorithm to generate first predefined frequency weights for the plurality of advertisement creatives; generating the first predefined frequency weights for the plurality of advertisement creatives using the machine learning algorithm, as trained, wherein each of the first predefined frequency weights: comprises a respective weighted frequency that is used to determine when to display each respective advertisement creative of the plurality of advertisement creatives to the online users; operate as a function of a respective penalty parameter that 1) accounts for uncertainty and (2) approximates a respective standard deviation of a respective conversion rate for 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-9, 12-19, 21, 22 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-14, 17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (5,848,396) in view of Marenko (20150302467) in further view of Shivas (NPL, Shivaswamy, “Second Order Cone Programming Approaches for Handling Missing and Uncertain Data”).
Claims 1, 11.  Gerace discloses processors and devices (Figs. 1, 2).  Gerace further discloses receiving a plurality of advertisement creatives for an advertisement campaign (Figs. 2, 3a, 5a-5d; 12:5-57), receiving ads with dimensions for display on respective webpages, where the respective ads are for respective slots of respective webpages are for display of the respective webpages to online users (3:4-10 and see ad size and shape; Figs. 1, 2, 3a also show where the ads are for slots or spaces on the 
Gerace does not explicitly disclose that the ad slot has a set of dimensions. However, Gerace shows content/ad slots with different shapes and text size (2:15-25 and 20:9-25) and item selected and item position (6:65-75). And, Gerace already showed that ad size is known (3:4-10). So, Gerace knows content size shown. So, Gerace knows top, bottom, left, right content positions and size of positions/slots available.  Therefore, it is obvious that Gerace’s top bottom, side slots available can also include size available.  One would be motivated to do this to better place ads and better place ads of interest to users (as seen at Gerace 20:9-25).
Gerace discloses first predefined frequency weights for the plurality of advertisement creatives (12:35-50, and views per time period and order# in a series, note could be listed as 1, 2, 4 of 5; note weight for criteria at 12:20-42; also see 14:65-15:45 and note that the how often or frequent an ad is shown is weighted based on the cost paid for the ad and the discount for the ad and the number of ads/hits purchased at the formula at 15:15, so how often the ad is shown has a first predefined frequency weight). 
In regards to the following features, See Applicant Spec at [54, 55].  Note the Applicant’s use of quadratic equations, Gaussian data, and SOCP.  Gerace does not explicitly disclose training a machine learning algorithm to generate first predefined frequency weights for the plurality of advertisement creatives.  However, Marenko discloses ad requests, ads, ad campaigns [2, 3, 5] and CTR for ads [8, 104] and that an offer is an advertisers offer for an advertisement opportunity [113, 117].  And, Marenko 
Gerace further discloses generating the first predefined frequency weights for the plurality of advertisement creatives using the machine learning algorithm, as trained, wherein each of the first predefined frequency weights comprises a respective weighted frequency that is used to determine when to display each respective advertisement creative of the plurality of advertisement creatives to the online users (12:35-50, and views per time period and order# in a series, note could be listed as 1, 2, 4 of 5; note weight for criteria at 12:20-42; also see 14:65-15:45 and note that the how often or frequent an ad is shown is weighted based on the cost paid for the ad and the discount for the ad and the number of ads/hits purchased at the formula at 15:15, so how often 
In regards to the following features, See Applicant Spec at [54, 55].  Note the Applicant’s use of quadratic equations, Gaussian data, and SOCP.  Gerace and Marenko do not explicitly disclose operate as a function of a respective penalty parameter that 1) accounts for uncertainty and 2) approximates a respective standard deviation of a respective conversion rate for each advertisement creative of the plurality of advertisement creatives.  However, Gerace discloses tracking click thrus and hits for each ad of a plurality of ads (15:10-25; 33:45-34:15) and Marenko discloses tracking conversion rate for each of a plurality of ads (as shown above).  And, Shivas discloses using and training machine learning algorithms (Introduction), quadratic equations (page 1292) and SOCP (Title, Abstract) and Gaussian data (page 1287) and using weight vectors (page 1290 bottom), and using machine learning to optimally set parameters and solve data problems (Intro).  And, Shivas further discloses solving data uncertainty problems (see Title, Abstract, Intro) and a penalty parameter related to that (see penalty page 1285).  Shivas further discloses approximates a respective standard deviation of a respective metric for each item of the plurality of items (note page 1296 and D as a constant determining the degree of uncertainty for accepting large deviations; also note on page 1295 the confidence threshold and a close to mean, CTM, requirement; note page 1297 and CTM and the robustness error measure for CTM .  This degree of uncertainty, amount of deviation, confidence threshold to mean, and robustness error for a metric and uncertainty measure are interpreted to read on uncertainty and standard deviation.  Therefore, it would have been obvious to one having ordinary skill 
Gerace does not explicitly disclose and is generated using a vector comprising the respective conversion rate for each respective advertisement creative of the plurality of advertisement creatives.  However, Marenko discloses ad requests, ads, ad campaigns [2, 3, 5] and CTR for ads [8, 104] and that an offer is an advertisers offer for an advertisement opportunity [113, 117].  And, Marenko further discloses weighting ad offers in order to choose an ad to show ([194]) and a calculation of weights and vectors based on offers and CTR or conversions ([75, 78]; also see [122-137] and [145, 148]).  Also, Marenko discloses using machine learning [109].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Marenko’s vectors for ad offers based on CTR in order to score and choose ads and Marenko’s weighting of ad offers to choose ads to Gerace’s weighting of ads to choose ads and ad frequency.  One would have been motivated to do this in order to better choose ads to display and how often/frequently they are displayed.
Gerace further discloses coordinating displaying at least a portion of the plurality of ad creatives within their respective impression slots based on at least a portion of the first predefined frequency weights (15:10-45 and note that ad to be shown is weighted based on ad purchases amount and frequency criteria), as generated by the machine 
Claims 2, 12: Gerace discloses these features at 12:35-50 where max views per day and ad order in serial (like ad 1, 3, 4 of 5 is 60% probability) causes more likely views under constraints.
Claims 3, 13: Gerace discloses frequency rates for different ads (12:35-50, and views per time period and order# in a series, note could be listed as 1, 2, 4 of 5; note weight for criteria at 12:20-42; also see 14:65-15:45 and note that the how often or frequent an ad is shown is weighted based on the cost paid for the ad and the discount for the ad and the number of ads/hits purchased at the formula at 15:15, so how often the ad is shown has a first predefined frequency weight).  Gerace further discloses success rates of different groups which reads on clickthru rate (19:65-20:5 and 33:65-34:7; and 20:9-25 shows showing success ads more).  Gerace does not explicitly disclose different time periods and different conversion rates and also predicted conversion rate in regards to frequency weights.  However, Gerace discloses tracking 
Claims 4, 14: Gerace discloses frequency rates for different ads (12:35-50, and views per time period and order# in a series, note could be listed as 1, 2, 4 of 5; note weight for criteria at 12:20-42; also see 14:65-15:45 and note that the how often or frequent an ad is shown is weighted based on the cost paid for the ad and the discount for the ad and the number of ads/hits purchased at the formula at 15:15, so how often the ad is shown has a first predefined frequency weight).  Gerace further discloses success rates of different groups which reads on clickthru rate (19:65-20:5 and 33:65-34:7; and 20:9-25 shows showing success ads more).  Gerace does not explicitly disclose different time periods and different conversion rates and also predicted 
Claims 7, 17: Gerace discloses these features at15:25-45(see automates at 15:25-45).
Claims 21, 22:  Gerace does not explicitly disclose the system of claim 1, wherein the machine learning algorithm is trained on: (1)    a respective current click-through-rate for each respective advertisement creative of the plurality of advertisement creatives and a respective previous click through rate for a previous week for each respective advertisement creative of the plurality of advertisement creatives; (2)    a 
However, Gerace discloses tracking clickthrus purchased and achieved (33:55-65).  And, Gerace discloses tracking a pattern of activity over time (2:10-15) and using weekly tracking (12:35-40).  And, Marenko discloses tracking and predicting clickthru rate or conversion ate ([19, 23, 230, 240]) and aggregating the data at different time periods including by the millisecond, weekly or long term or other time combinations.  And, Marenko and Shivas discloses using machine learning as shown in the independent claim above (see independent claim above).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add CTR and different time periods as a training factor to the machine learning of Marenko or Shivas.  One would have been motivated to do this in order to better use the data and better present ads (Gerace constantly improves ad selection, 15:25-45; Shivas goal is to “outperform”, see end of Intro page 1284).

Claims 5, 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (5,848,396) in view of Marenko (20150302467) in view of Shivas (NPL, Shivaswamy, “Second Order Cone Programming Approaches for Handling Missing and Uncertain Data”) in view of Raghupathy (Raghu, 20140039823).
Claims 5, 15: Gerace shows features at 33:65-34:5. Gerace does not explicitly show covariance matrix and reduce noise.  However, Raghu shows advertising at [482] and these features [142-145].  Therefore, it would have been obvious to add Raghu’s 
Claims 6, 16: Gerace shows combining success rates over different time periods, (33:50-55 and 33:50-34:5 and 19:60-65).

Claims 8, 9, 18, 19are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (5,848,396) in view of Marenko (20150302467) in view of Shivas (NPL, Shivaswamy, “Second Order Cone Programming Approaches for Handling Missing and Uncertain Data”) in view of Lobo (NPL, Second Order Cone Programming, see 7/15/2019 Notice of Ref Cited).
Claims 8, 18 and 9, 19: Gerace disclsoes optimizing revenue (15:40-45 and 2:40-43).  Gerace does not explicitly disclose maximizing worst case revenue.  However, Lobo shows this using SOCP and other standard techniques at pages 4, 19, 21 with SOCP and InteriorPointMethod as described in Applicant Spec at [55].  Therefore, it would have been obvious to add Lobo’s math techniques Gerace’s math techniques to maximize worst case revenue. One would be motivated to use these techniques to  better increase ad success and revenue as seen in Gerace.
 

Conclusion
Note the rejections of dependent claims 10, 20 in the 7/23/20 action.
These show vectors and CTR related to ads: Zhang [5, 6, 55, 56]; Bartz  [82, 85, 88] [111-113]; and Henkin [276-283], Lineberger [0303, 304], Pandey [95,96], Siegel [69, 61, 63, 66], Cetin [2] [0062], Ioffe.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/25/2021